 1                                                        HONORABLE RICHARD A. JONES

 2

 3

 4

 5

 6
                              UNITED STATES DISTRICT COURT
 7                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 8

 9   3M COMPANY,                                    Case No. 2:20-cv-01096-RAJ
10                              Plaintiff,          NOTICE OF MOTION RENOTED
11         vs.
12   AIME LLC, MARK BACIAK, AND
     MICHAEL BINGHAM,
13
                                Defendants.
14

15

16          Pursuant to LCR 7(l), Plaintiff hereby renotes its Motion to Dismiss Defendants’
17   Counterclaims (Dkt. No. 23) to January 22, 2021.
18

19     Dated: December 14, 2020.              GORDON REES SCULLY MANSUKHANI, LLP
20
                                              By: s/ W. Gregory Lockwood
21                                                Nancy M. Erfle, WSBA No. 20644
                                                  nerfle@grsm.com
22                                                W. Gregory Lockwood, WSBA No. 52232
                                                  wglockwood@grsm.com
23
                                                  Attorneys for Plaintiff 3M Company
24

25

26

     NOTICE OF MOTION RENOTED – Page 1                    GORDON REES SCULLY MANSUKHANI, LLP
                                                          1300 SW Fifth Avenue, Suite 2000
                                                          Portland, OR 97204
                                                          Telephone: (503) 382-3855
                                                          Facsimile : (503) 616-3600
